DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9-10, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal (US 2017/0213559).
With respect to claim 1, Agrawal teaches a voice service interface device (e.g. a smartphone 100 Figs 1-2 [0029]-[0030]) comprising: 
at least one microphone (e.g. microphone 216 Fig 2 [0030]); and 
at least one processor (e.g. processing element 204 Fig 2 [0030]) operatively connected to the at least one microphone (e.g. operatively connected to microphone 216, see Fig 2), the at least one processor configured to use a list of more than one reserved-phrases (e.g. the processing element 204 uses a list of more than one trigger phrases i.e. a first trigger phrase and a second trigger phrase, see Fig 3 S302-S304 [0044]), not just one reserved phrase, in the Device (e.g. not just one trigger phrase, in the smartphone 100, see Fig 3 [0044]).
With respect to claim 3, Agrawal teaches the voice service interface device of claim 1 wherein the at least one processor is configured to use the list of reserved-phrases with corresponding Voice Service Registry in the Device (e.g. associating first context and second context with the trigger phrases in [0047] suggest that the first and second trigger phrases are used with corresponding Voice Service Registry in the device 100).
With respect to claim 5, Agrawal teaches a voice service interface device (e.g. a smartphone 100 Figs 1-2 [0029]-[0030]) comprising: 
at least one microphone (e.g. microphone 216 Fig 2 [0030]); 
at least one memory (e.g. memory 206, non-volatile storage 208 Fig 2 [0030]) storing plural reserved phrases and associated voice service interface information (e.g. the processing element 204 can use the memory 206 to load programs and/or store files associated with managing multiple voice operation trigger phrases [0033]); and 
at least one processor operatively connected to the at least one microphone and the at least one memory (e.g. processing element 204 Fig 2 operatively connected to the at least one microphone and the at least one memory, see Fig 2), the at least one processor configured to: 
decode speech picked up by the microphone, determine whether decoded speech corresponds to one of the stored reserved phrases (e.g. by processing speech captured by the microphone 216, the device 200 identifies an individual by his or her voice [0039], suggest decode speech picked up by the microphone, determine whether decoded speech corresponds to one of the stored reserved phrases i.e. trigger phrases); and 
if the decoded speech corresponds to one of the stored reserved phrases (e.g. the device 200 identifying an individual [0039] suggest the processed/decoded voice corresponds to one of the stored trigger phrases), selecting between plural voice services to use the voice service associated with the one 10stored reserved phrase (e.g. selecting between the first context and the second context associated with the first and/or second trigger phrase, as suggested in [0047] i.e. smartphone 100 loads 308 the first voice operation trigger phrase when determining that a first context applies to the smartphone 100, wherein the first trigger phrase is associated with the first context) and initiating interaction with the selected voice service based on the voice service interface information associated with the selected voice service (e.g. initiating a voice operation mode of the electronic computing device, as suggested in [0017]-[0018], claims 1 and 16).
With respect to claim 9, Agrawal teaches the voice service interface device of claim 5 wherein the at least one processor is further configured to automatically enroll in a voice service (e.g. the voice enrollment module 220 Fig 2 [0042]).
With respect to claim 10, Agrawal teaches a voice service interface device (e.g. a smartphone 100 Figs 1-2 [0029]-[0030]) comprising: 
at least one microphone (e.g. microphone 216 Fig 2 [0030]); 
at least one memory (e.g. memory 206, non-volatile storage 208 Fig 2 [0030]) storing: a first reserved phrase and associated first voice service interface information (e.g. storing a first trigger phrase [0033] associated with first context [0047]), and a second reserved phrase and associated second voice service interface information (e.g. storing a second trigger phrase [0033] associated with second context [0047]), and at least one processor operatively connected to the at least one microphone and the at least one memory (e.g. processing element 204 Fig 2 operatively connected to the at least one microphone and the at least one memory, see Fig 2), the at least one processor configured to: 
decode speech picked up by the microphone, determine whether decoded speech corresponds to the first stored reserved phrases (e.g. by processing speech captured by the microphone 216, the device 200 identifies an individual by his or her voice [0039], suggest decode speech picked up by the microphone, determine whether decoded speech corresponds to one of the stored reserved phrases i.e. trigger phrases);  
if the decoded speech corresponds to the stored first reserved phrase (e.g. the device 200 identifying an individual [0039] suggest the processed/decoded voice corresponds to the stored first trigger phrase), initiating interaction with a first voice service in response to the associated first voice service interface information (e.g. initiating a voice operation mode of the electronic computing device, as suggested in [0017]-[0018], claims 1 and 16); and if the decoded speech corresponds to the stored second reserved phrase (e.g. the device 200 identifying an individual [0039] suggest the processed/decoded voice corresponds to the stored second trigger phrase), initiating interaction with a second voice service in response to the associated second voice service interface information (e.g. initiating a voice operation mode of the electronic computing device, as suggested in [0017]-[0018], claims 1 and 16).
With respect to claim 14, Agrawal teaches the voice service interface device of claim 10 wherein the at least one processor is further configured to automatically enroll in a voice service (e.g. the voice enrollment module 220 Fig 2 [0042]).
With respect to claim 15, Agrawal teaches the voice service interface device of claim 10 further comprising a loudspeaker (e.g. speakers 112, 114 Fig 1) configured to provide audible voice responses to decoded speech (e.g. the  speakers 112, 114 are also output components which can provide the user with aural notifications or other information [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 6-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 2017/0213559) in view of Ding (US 9,472,192).
With respect to claim 2, Agrawal teaches the voice service interface device of claim 1.
However, Agrawal fails to teach voice service interface device of claim 1 which includes a device Cloud;
Ding teaches a voice service interface device which includes a device Cloud (e.g. a voice service interface device Fig 2 includes a Cloud device, Fig 2 col 4 ln 47-56)
Agrawal and Ding are analogous art because they all pertain to processing voice commands/phrases. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal with the teachings of Ding to include: voice service interface device of claim 1 which includes a device Cloud, as suggested by Ding. The benefit of the modification would be to provide the system the capability to recognize/process a trigger/voice command and provide services based on the voice command.
With respect to claim 4, Agrawal teaches the voice service interface device of claim 1 wherein the at least one processor is configured to use the list of reserved-phrases with corresponding Voice Service Registry in the Device (e.g. associating first context and second context with the trigger phrases in [0047] suggest that the first and second trigger phrases are used with corresponding Voice Service Registry in the device 100). 
However, Agrawal fails to teach voice service interface device of claim 1 which includes a device Cloud;
Ding teaches a voice service interface device which includes a device Cloud (e.g. a voice service interface device Fig 2 includes a Cloud device, Fig 2 col 4 ln 47-56)
Agrawal and Ding are analogous art because they all pertain to processing voice commands/phrases. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal with the teachings of Ding to include: voice service interface device of claim 1 which includes a device Cloud, as suggested by Ding. The benefit of the modification would be to provide the system the capability to recognize/process a trigger/voice command and provide services based on the voice command.
With respect to claim 6, Agrawal teaches the voice service interface device of claim 5 including the interaction.
However, Agrawal fails to teach wherein the interaction comprises sending information into the cloud.
Ding teaches an interaction in Fig 2 wherein the interaction comprises sending information into the cloud (e.g. the interaction comprises transmitting information into the cloud 206 Fig 2, col 5 ln 4-15).
Agrawal and Ding are analogous art because they all pertain to processing voice commands/phrases. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal with the teachings of Ding to include: wherein the interaction comprises sending information into the cloud, as suggested by Ding. The benefit of the modification would be to provide the system the capability to recognize/process a trigger/voice command and provide services based on the voice command.
With respect to claim 7, Agrawal in view of Ding teaches the voice service interface device of claim 6 wherein the sent information comprises speech (Ding e.g. the interaction comprises a voice command received from a user, col 5 ln 4-7) uttered after utterance of the reserved phrase (e.g. uttered after the trigger phrases of Agrawal).
With respect to claim 11, Agrawal teaches the voice service interface device of claim 10 including the interaction.
However, Agrawal fails to teach wherein the interaction comprises sending information into the cloud.
Ding teaches an interaction in Fig 2 wherein the interaction comprises sending information into the cloud (e.g. the interaction comprises transmitting information into the cloud 206 Fig 2, col 5 ln 4-15).
Agrawal and Ding are analogous art because they all pertain to processing voice commands/phrases. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal with the teachings of Ding to include: wherein the interaction comprises sending information into the cloud, as suggested by Ding. The benefit of the modification would be to provide the system the capability to recognize/process a trigger/voice command and provide services based on the voice command.
With respect to claim 12, Agrawal in view of Ding teaches the voice service interface device of claim 11 wherein the sent information comprises speech (Ding e.g. the interaction comprises a voice command received from a user, col 5 ln 4-7) uttered after utterance of the reserved phrase (e.g. uttered after the trigger phrases of Agrawal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675